Third District Court of Appeal
                               State of Florida

                          Opinion filed July 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1747
                       Lower Tribunal No. 20-19771
                          ________________


                            Natalie Brabner,
                                  Appellant,

                                     vs.

 Robert A. Stok, individually, and the law firm of Stok + Kon,
           P.A. d/b/a Stok Kon + Braverman, P.A.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

      Law Offices of Geoffrey B. Marks and Geoffrey B. Marks, for
appellant.

      Stok Kon + Braverman, P.A., and Natasha Shaikh and Robert A.
Stok (Fort Lauderdale), for appellees.


Before LOGUE, HENDON and GORDO, JJ.

     PER CURIAM.
Affirmed.




            2